Citation Nr: 1711366	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-15 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for hypertension.  

2.  Entitlement to service connection for disability of the cervical spine. 

3.  Entitlement to service connection for disability of the lumbar spine.  

4.  Entitlement to an earlier effective date for the grant of service connection for erectile dysfunction and special monthly compensation (SMC) for loss of use of a creative organ.

5.  Entitlement to an initial compensable evaluation for erectile dysfunction, secondary to service-connected hypertension.

6.  Entitlement to service connection for disability of the right knee, to include osteoarthritis and chondromalacia patella.

7.  Entitlement to service connection for disability of the left knee, to include osteoarthritis and chondromalacia patella.

8.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2012, October 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a videoconference hearing before the Board in October 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

Also, a review of the record discloses that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA), related to disabilities of the knees and spine.  However, it does not appear that VA has attempted to obtain any records from SSA.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Upon remand of this matter, the AOJ should attempt to obtain the Veteran's SSA records and associate them with the claims file.

At his Board hearing, the Veteran testified to having received VA medical treatment as recently as September 2016.  Upon remand, updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2).  

A review record discloses that the Veteran sought VA's assistance in obtaining private medical records from Dr. Lowe, but that the authorization (VA Form 21-4142) expired due to the passage of time before VA could act upon it.  Recognizing that the Veteran's initial authorization had expired, VA sought a new authorization from the Veteran in July 2012.  The Veteran returned the form, signed and dated, but failed to fill out the address of the provider.  Upon remand, VA should attempt to obtain these, and any other records identified by the Veteran.  38 C.F.R. § 3.159(c)(1).

The Veteran asserts that he has disabilities of the knees, cervical spine and lumbar spine, attributable to service.  His service records are replete with assessments of chondromalacia, with chronic pain.  At entrance, there was no assessment of any disability of the knees, neck or lumbar spine, and the Veteran reported no history of any such disability at entrance.  At separation, the Veteran acknowledged a history of "trick" or locked knee, but denied recurrent back pain and painful or swollen joints.  Examination at separation was clinically normal in all spheres, including the knees and spine.  

In furtherance of assisting the Veteran in substantiating his claims for disabilities of the knees, he was afforded a VA examination in February 2011.  Examination at that time resulted in an assessment of bilateral mild medial compartment degenerative osteoarthritis.  Chondromalacia patella was not assessed.  

VA obtained a medical opinion in September 2012 regarding the knees.  The examiner concluded that the Veteran's bilateral knee arthritis, i.e. bilateral medial compartment degenerative osteoarthritis, was less likely than not incurred in or caused by service.  He reasoned that "[c]hondromalacia has not been shown to cause or accelerate the development of arthritis of the knee."  The examiner noted, however, that the Veteran's reports of knee pain in service were related to the chondromalacia.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The September 2012 medical opinion requires clarification.  The examiner diagnosed bilateral mild medial compartment osteoarthritis, concluding that this was not the result of the chondromalacia noted in service.  The examiner did not sufficiently address the history of chondromalacia, particularly whether that condition had resolved.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

The Veteran is also claiming that he has disabilities of the cervical and lumbar spine related to service.  He also claims disability of the cervical and lumbar spine secondary to currently nonservice-connected disabilities of the knees.  He also suggests that the disabilities of the spine are interrelated, in some manner.  VA examinations do not address the secondary theories.  Accordingly, they are returned as well.   Id.

On remand, the AOJ should send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, regarding his claim for entitlement to a TDIU.  The Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU. Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain all VA treatment records dated since April 2016 including any from the VA Medical Center (VAMC) in Memphis, Tennessee, and any associated facilities.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the Veteran and inform him that his VA Form 21-4142, Authorization and Consent to Release Information to VA, submitted in July 2012, is incomplete and request that he submit an additional VA Form 21-4142 in order to obtain Dr. Lowe's private treatment records.  Advise the Veteran that he may submit private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After the development directed in paragraphs 2 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination(s) to address the etiology of any disability of the knees, including osteoarthritis, and chondromalacia patella, as well as any disabilities of the cervical spine and lumbar spine.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any disability of the knees, to include chondromalacia patella and osteoarthritis, was incurred during service, or is otherwise attributable thereto. 

With respect to this question, the examiner's attention is directed to the service treatment records documenting a history of chondromalacia patella and knee pain.  If the examiner finds that chondromalacia patella resolved, he or she should so state.

b)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the any disability of the cervical spine and/or lumbar spine, to include degenerative disc disease (DDD) and/or arthritis, was  incurred during service, or is otherwise attributable thereto.

With respect to this question, the examiner's attention is directed to a complaint of neck pain noted in a November 1978 service treatment record.  

c)  Lastly, if the examiner concludes, for any disability of the knees, cervical spine or lumbar spine, that it is at least as likely as not that any such disability is attributable to service, the examiner should address the likelihood that any such disability caused or aggravated any nonservice-connected disability.  

With respect to this question, the examiner's attention is directed to the October 2016 Board hearing transcript, and specifically the Veteran's attorney's assertions that the disabilities are somehow interrelated, e.g. the disability of the knees resulted in additional disability due to altered gait, station, etc., and that disability of the cervical spine is related to the lumbar spine.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


